Exhibit 10(iii)A(32)

 

ACUITY BRANDS, INC.

SEVERANCE AGREEMENT

 

THIS AGREEMENT (the “Agreement”), made and entered into as of this             
day of                     , 2003, by and between ACUITY BRANDS, INC., a
Delaware corporation (the “Company”), and
                                                      (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is a key employee of the Company and an integral part of the
Company’s management; and

 

WHEREAS, the Company desires to provide the Executive with certain benefits if
the Executive’s employment is terminated involuntarily under certain
circumstances; and

 

WHEREAS, the Company and the Executive have determined that it is in their
mutual best interests to enter into this Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. TERM OF AGREEMENT.

 

Unless earlier terminated as hereinafter provided, this Agreement shall commence
on the date hereof, shall be for a rolling, two-year term (the “Term”), and
shall be deemed to extend automatically, without further action by either the
Company or Executive, each day for an additional day, such that the remaining
term of the Agreement shall continue to be two years; provided, however, that
either party may, by written notice to the other, cause this Agreement to cease
to extend automatically and, upon such notice, the “Term” of this Agreement
shall be the two-year period following the date of such notice and this
Agreement shall terminate upon the expiration of such Term. This Agreement shall
not be considered an employment agreement and in no way guarantees Executive the
right to continue in the employment of the Company or its affiliates.
Executive’s employment is considered employment at will, subject to Executive’s
right to receive payments and benefits upon certain terminations of employment
as provided below.

 

As of the date hereof, this Agreement is intended to, and shall, supersede and
replace in their entirety the severance benefits provided under the Executive’s
Employment Agreement dated                         .

 

2. DEFINITIONS. For purposes of this Agreement, the following terms shall have
the meanings specified below:

 

2.1 “Board” or “Board of Directors” — The Board of Directors of Acuity Brands,
Inc., or its successor.

 



--------------------------------------------------------------------------------

2.2 “Cause” — The involuntary termination of Executive by the Company for the
following reasons shall constitute a termination for Cause:

 

(a) If termination shall have been the result of an act or acts by the Executive
which have been found in an applicable court of law to constitute a felony
(other than traffic-related offenses);

 

(b) If termination shall have been the result of an act or acts by the Executive
which are in the good faith judgment of the Company deemed to be in violation of
law or of written policies of the Company and which result in material injury to
the Company;

 

(c) If termination shall have been the result of an act or acts of dishonesty by
the Executive resulting or intended to result directly or indirectly in gain or
personal enrichment to the Executive at the expense of the Company; or

 

(d) Upon the continued failure by the Executive substantially to perform the
duties reasonably assigned to Executive given Executive’s training and
experience (other than any such failure resulting from incapacity due to mental
or physical illness not constituting a Disability, as defined herein), after a
demand in writing for substantial performance of such duties is delivered by the
Company, which demand specifically identifies the manner in which the Company
believes that the Executive has not substantially performed his duties, and such
failure results in material injury to the Company.

 

2.3 “Company” — Acuity Brands, Inc., a Delaware corporation, or any successor to
its business and/or assets.

 

2.4 “Date of Termination” — The date specified in the Notice of Termination
(which may be immediate) as the date upon which the Executive’s employment with
the Company is to cease.

 

2.5 “Disability” — Disability shall have the meaning ascribed to such term in
the Company’s long-term disability plan covering the Executive, or in the
absence of such plan, a meaning consistent with Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended.

 

2.6 “Notice of Termination” — A written notice from one party to the other party
specifying the Date of Termination and setting forth in reasonable detail the
facts and circumstances relating to the basis for termination of Executive’s
employment.

 

2.7 “Severance Period” — A period equal to the lesser of (i) eighteen (18)
months from the Executive’s Date of Termination or (ii) the number of months
(rounded to the nearest month) from the Executive’s Date of Termination until
the date he attains age 65; provided, however, that the Severance Period shall
in no event be less than six (6) months.

 

-2-



--------------------------------------------------------------------------------

2.8 “Severance Protection Agreement” — An agreement between Executive and the
Company providing for the payment of compensation and benefits to Executive in
the event of Executive’s termination of employment under certain circumstances
following a “change in control” of the Company (as defined in such agreement).

 

3. SCOPE OF AGREEMENT.

 

This Agreement provides for the payment of compensation and benefits to
Executive in the event his employment is involuntarily terminated by the Company
without Cause. If Executive is terminated by the Company for Cause, dies, incurs
a Disability or voluntarily terminates employment, this Agreement shall
terminate, and Executive shall be entitled to no payments of compensation or
benefits pursuant to the terms of this Agreement; provided that in such events,
Executive will be entitled to whatever benefits are payable pursuant to the
terms of any health, life insurance, disability, welfare, retirement, deferred
compensation, or other plan or program maintained by the Company.

 

If, as a result of Executive’s termination of employment, Executive becomes
entitled to compensation and benefits under this Agreement and under a Severance
Protection Agreement, Executive shall be entitled to receive benefits under
whichever agreement provides Executive the greater aggregate compensation and
benefits (and not under the other agreement) and there shall be no duplication
of benefits.

 

4. BENEFITS UPON INVOLUNTARY TERMINATION WITHOUT CAUSE BY THE COMPANY.

 

If Executive’s employment is involuntarily terminated by the Company during the
term of this Agreement without Cause (and such termination does not arise as a
result of Executive’s death or Disability), the Executive shall be entitled to
the compensation and benefits described below, provided that Executive, as
described in Section 4.7, executes a valid release of claims in such form as may
be required by the Company. In the event Executive is terminated without Cause,
the Compensation Committee of the Board of Directors may, in its discretion and
to provide equitable treatment, grant benefits to Executive in addition to those
provided below in circumstances where Executive suffers a diminution of
projected benefits as a result of Executive’s termination prior to attainment of
age 65, including without limitation, additional retirement benefits and
acceleration of long-term incentive awards.

 

4.1 Base Salary. Executive shall continue to receive his Base Salary (subject to
withholding of all applicable taxes) for the entire Severance Period (as defined
in Section 2.7 above), payable in the same manner as it was being paid on his
Date of Termination.

 

4.2 Annual Bonus. Executive shall be paid a bonus in an amount equal to the
greater of (i) the annual incentive bonus that would be paid or payable to
Executive for the fiscal year of the Company during which Executive’s Date of
Termination occurs under the Company’s annual incentive plan (“Incentive Plan”),
assuming the target level(s) of performance had been met for such fiscal year,
multiplied by a fraction (the “Pro Rata

 

-3-



--------------------------------------------------------------------------------

Fraction”), the numerator of which is the number of days that have elapsed in
the then current fiscal year through Executive’s Date of Termination and the
denominator of which is 365, or (ii) the annual incentive bonus that would be
paid or payable to Executive for the fiscal year of the Company during which
Executive’s Date of Termination occurs under the Incentive Plan based upon the
Company’s actual performance for such fiscal year, multiplied by the Pro Rata
Factor. The bonus amount determined pursuant to Section 4.2(i) shall be paid to
Executive within ten (10) days of Executive’s Date of Termination and any
additional amount payable pursuant to Section 4.2(ii) shall be payable at the
same time as bonuses are payable to other executives under the Incentive Plan.

 

4.3 Restricted Stock. Any Restricted Stock granted to Executive under the Acuity
Brands, Inc. Long-Term Incentive Plan (“LTIP”) for which the specific
performance targets have been achieved and a Vesting Start Date (as defined in
the agreement granting the Restricted Stock to Executive, the “Restricted Stock
Agreement”) has been established as of Executive’s Date of Termination shall
become fully vested and nonforfeitable as of Executive’s Date of Termination and
subject to the proviso at the end of this sentence, all Restricted Stock for
which a Vesting Start Date has not been established shall be immediately
forfeited; provided, that if the Restricted Stock Agreement granting the
Restricted Stock to Executive provides for more favorable continued vesting
after Executive’s Date of Termination, the provisions of such Restricted Stock
Agreement shall apply to the vesting of Executive’s Restricted Stock after
Executive’s termination. The Vested Value (as defined in the Restricted Stock
Agreement) of the shares of Restricted Stock vesting pursuant to this Section
4.3 shall be delivered to Executive in the manner provided in Section 2.2 of the
Restricted Stock Agreement within ten (10) days of Executive’s Date of
Termination, using Executive’s Date of Termination as the date for determining
the Vested Value.

 

4.4 Health Care, Life Insurance and Long-Term Disability Coverages. The health
care (including dental and vision coverage, if applicable), term life insurance
and long-term disability coverages provided to Executive at his Date of
Termination shall be continued at the same level as for active executives and in
the same manner as if his employment had not terminated, beginning on the Date
of Termination and ending on the last day of the Severance Period. Any
additional coverages Executive had at termination, including dependent coverage,
will also be continued for such period on the same terms, to the extent
permitted by the applicable policies or contracts. Any costs Executive was
paying for such coverages at the time of termination shall be paid by Executive
by separate check payable to the Company each month in advance or, at
Executive’s election, may be deducted from his Base Salary payments under
Section 4.1. If the terms of any benefit plan referred to in this Section, or
the laws applicable to such plan do not permit continued participation by
Executive, then the Company will arrange for other coverage(s) satisfactory to
Executive at Company’s expense which provides substantially similar benefits or,
at Executive’s election, will pay Executive a lump sum amount equal to the
annual costs of such coverage(s) for the Severance Period. A benefit provided
under this Section 4.2 shall cease if Executive obtains other employment and, as
a result of such employment, health care, life insurance or long-term disability
benefits are available to Executive.

 

-4-



--------------------------------------------------------------------------------

4.5 Outplacement Services. Executive will be provided with customary
outplacement services by an outplacement firm selected by the Company for the
Severance Period, provided that the Company’s total cost for such services shall
not exceed an amount equal to ten percent (10%) of Executive’s Base Salary.

 

4.6 Other Benefits. Except as expressly provided herein, all other fringe
benefits provided to Executive as an active employee of the Company (e.g.,
401(k) plan, AD&D, car allowance, club dues, etc.), shall cease on his Date of
Termination, provided that any conversion or extension rights applicable to such
benefits shall be made available to Executive at his Date of Termination or when
such coverages otherwise cease at the end of the Severance Period. Except as
expressly provided herein, for all other plans sponsored by the Company, the
Executive’s employment shall be treated as terminated on his Date of Termination
and Executive’s right to benefits shall be determined under the terms of such
plans; provided, however, in no event will Executive be entitled to severance
payments or benefits under any other severance plan, policy, program or
agreement of the Company, except to the extent Executive is covered by a
Severance Protection Agreement related to a change in control of the Company.

 

4.7 Release of Claims. To be entitled to any of the compensation and benefits
described above in this Section 4, Executive shall sign a release of claims
substantially in the form attached hereto as Exhibit A. No payments shall be
made under this Section 4 until such release has been properly executed and
delivered to the Company and until the expiration of the revocation period, if
any, provided under the release. If the release is not properly executed by the
Executive and delivered to the Company within the reasonable time periods
specified in the release, the Company’s obligations under this Section 4 will
terminate.

 

5. CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION.

 

5.1 Purpose and Reasonableness of Provisions. Executive acknowledges that, prior
to and during the Term of this Agreement, the Company has furnished and will
furnish to Executive Trade Secrets and Confidential Information which could be
used by Executive on behalf of a competitor of the Company or other person to
the Company’s substantial detriment. Moreover, the parties recognize that
Executive during the course of his employment with the Company may develop
important relationships with customers and others having valuable business
relationships with the Company. In view of the foregoing, Executive acknowledges
and agrees that the restrictive covenants contained in this Section 5 and in
Exhibit B hereto are reasonably necessary to protect the Company’s legitimate
business interests and good will.

 

5.2 Trade Secrets and Confidential Information. Executive agrees that he shall
protect the Company’s Trade Secrets (as defined in Section 5.10(b) below) and
Confidential Information (as defined in Section 5.10(a) below) and shall not
disclose to any Person, or otherwise use or disseminate, except in connection
with the performance of his duties for the Company, any Trade Secrets or
Confidential Information; provided, however, that Executive

 

-5-



--------------------------------------------------------------------------------

may make disclosures required by a valid order or subpoena issued by a court or
administrative agency of competent jurisdiction, in which event Executive will
promptly notify the Company of such order or subpoena to provide the Company an
opportunity to protect its interests. Executive’s obligations under this Section
5.2 shall apply during his employment and after his termination of employment,
and shall survive any expiration or termination of this Agreement, provided that
Executive may after such expiration or termination disclose Confidential
Information with the prior written consent of the then-serving Chief Executive
Officer of the Company.

 

The Executive, during employment with the Company, will not offer, disclose or
use on Executive’s own behalf or on behalf of the Company, any information
Executive received prior to employment by the Company, which was supplied to
Executive confidentially or which Executive should reasonably know to be
confidential, to any persons, organization or entity other than the Company
without the written approval of such person, organization or entity.

 

5.3 Return of Property. Upon the termination of his employment with the Company,
Executive agrees to deliver promptly to the Company all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents (including all such data and documents in
electronic form) supplied to or created by Executive in connection with his
employment hereunder (including all copies of the foregoing) in his possession
or control, and all of the Company’s equipment and other materials in his
possession or control. Executive’s obligations under this Section 5.3 shall
survive any expiration or termination of this Agreement.

 

5.4 Inventions. The Executive does hereby assign to the Company the entire
right, title and interest in any Invention that is made and/or conceived, either
solely or jointly with others, during Executive’s employment with the Company.
The Executive agrees to promptly disclose to the Company all such Inventions.
The Executive will, if requested, promptly execute and deliver to the Company a
specific assignment of title for an Invention and will, at the expense of the
Company, take all reasonably required action by the Company to patent, copyright
or otherwise protect the Invention.

 

5.5 Non-Competition. The Executive agrees that while employed by the Company and
for a period equal to the Severance Period thereafter, but only for such period
as Base Salary is paid to Executive under Section 4.1 hereto, Executive shall
comply with the non-competition restrictions attached hereto as Exhibit B. The
parties hereto recognize that Executive may experience periodic material changes
in his job title and/or to the principal duties, responsibilities or services
that he is called upon to perform on the behalf of the Company. If Executive
experiences such a material job change, the parties shall, as soon as is
practicable, enter into a signed, written addendum to Exhibit B hereto
reflecting such material change. Upon execution, any such written modification
to Exhibit B shall represent an enforceable amendment to this Agreement and
shall augment and supplant the definition of the term Executive Services set
forth in Exhibit B hereto.

 

-6-



--------------------------------------------------------------------------------

5.6 Non-Solicitation of Customers/Suppliers. The Executive agrees that during
the course of employment with the Company, and for a period equal to the
Severance Period thereafter, but only for such period as Base Salary is paid to
Executive under Section 4.1 hereto, the Executive will not directly or
indirectly (i) divert or attempt to divert any person, concern or entity which
is furnished products or services by the Company from doing business with the
Company or otherwise change its relationship with the Company; or (ii) induce or
attempt to induce any customer, supplier or service provider to cease being a
customer, supplier or service provider of the Company or to otherwise change its
relationship with the Company.

 

5.7 Non-Solicitation of Employees. The Executive agrees that during the course
of employment with the Company, and for a period equal to the Severance Period
thereafter, but only for such period as Base Salary is paid to Executive under
Section 4.1 hereto, the Executive shall not, directly or indirectly, whether on
behalf of the Executive or others, solicit, lure or attempt to hire away any of
the employees of the Company with whom the Executive interacted while employed
with the Company.

 

5.8 Injunctive Relief. Executive acknowledges that if he breaches or threatens
to breach any of the provisions of this Section 5, his actions may cause
irreparable harm and damage to the Company which could not be compensated in
damages. Accordingly, if Executive breaches or threatens to breach any of the
provisions of this Section 5, the Company shall be entitled to seek injunctive
relief, in addition to any other rights or remedies the Company may have. The
existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of Executive’s agreements under this
Section 5.

 

5.9 Provisions Severable. If any provision in this Section 5 and/or Exhibit B
hereto is determined to be in violation of any law, rule or regulation or
otherwise unenforceable, and cannot be modified to be enforceable, such
determination shall not affect the validity of any other provisions of this
Agreement, but such other provisions shall remain in full force and effect. Each
and every provision, paragraph and subparagraph of this Section 5, including
Exhibit B hereto, is severable from the other provisions, paragraphs and
subparagraphs and constitutes a separate and distinct covenant.

 

5.10 Definitions. For purposes of this Section 5, the following definitions
shall apply:

 

(a) “Confidential Information” means any and all information regarding the
business or affairs of the Company not generally known, including information
relating to research and development, operating systems, purchasing, accounting,
engineering, customers, marketing, manufacturing, suppliers, service providers,
merchandising, selling, leasing, servicing, finance and business systems and
techniques, information concerning customers of the Company and their systems
and applications. All information disclosed to Executive, or to which Executive
obtains access, whether originated by Executive or by others, during the period
of Executive’s employment, which Executive has reasonable basis to believe to be
Confidential Information, or which is treated by the Company as being
Confidential Information, shall be presumed to be Confidential Information.

 

-7-



--------------------------------------------------------------------------------

(b) “Trade Secrets” means information, without regard to form, relating to the
Company’s business which is not commonly known by or available to the public and
which derives economic value, actual or potential, from not being generally
known to other persons and is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy or confidentiality, including, but not
limited to, technical or nontechnical data, formulae, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans, or lists of actual or potential customers or
suppliers.

 

(c) “Inventions” means contributions, discoveries, improvements and ideas and
works of authorship, whether or not patentable or copyrightable, and (i) which
relate directly to the business of the Company or (ii) which result from any
work performed by Executive or by Executive’s fellow employees for the Company
or (iii) for which equipment, supplies, facility, Confidential Information or
Trade Secrets of the Company are used, or (iv) which is developed on the
Company’s time.

 

6. MISCELLANEOUS.

 

6.1 No Obligation to Mitigate. Executive shall not be required to mitigate the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer after the Date of Termination or otherwise,
except as provided in Section 4.4 with respect to benefits coverages.

 

6.2 Contract Non-Assignable. The parties acknowledge that this Agreement has
been entered into due to, among other things, the special skills and knowledge
of Executive, and agree that this Agreement may not be assigned or transferred
by Executive.

 

6.3 Successors; Binding Agreement.

 

(a) In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or who acquires the stock of the Company,
to expressly assume and agree to perform this Agreement, in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.

 

(b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

6.4 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given either when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:

 

-8-



--------------------------------------------------------------------------------

If to the Company:

   Acuity Brands, Inc.     

Attention: General Counsel

    

1170 Peachtree Street, Suite 2400

    

Atlanta, GA 30309

If to the Executive:

  

To his last known address on file with the Company

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

6.5 Provisions Severable. If any provision or covenant, or any part thereof, of
this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

 

6.6 Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

6.7 Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

 

6.8 Governing Law. The validity and effect of this Agreement shall be governed
by and be construed and enforced in accordance with the laws of the State of
Georgia.

 

6.9 Pronouns; Including. Wherever appropriate in this Agreement, personal
pronouns shall be deemed to include the other genders and the singular to
include the plural. Wherever used in this Agreement, the term “including” means
“including, without limitation.”

 

6.10 Disputes; Legal Fees; Indemnification.

 

(a) Disputes. All claims by Executive for compensation and benefits under this
Agreement shall be in writing and shall be directed to and be determined by the
Compensation Committee of the Board. Any denial by the Compensation Committee of
a claim for benefits under this Agreement shall be provided in writing to
Executive within 30 days of such decision and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Compensation Committee shall afford a reasonable opportunity to
Executive for a review of its decision denying a claim and shall further allow
Executive to appeal in writing to the Compensation Committee a decision of

 

-9-



--------------------------------------------------------------------------------

the Compensation Committee within sixty (60) days after notification by the
Compensation Committee that Executive’s claim has been denied. To the extent
permitted by applicable law, any further dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
Fulton County, Georgia, in accordance with the rules of the American Arbitration
Association then in effect for commercial arbitrations. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.

 

(b) Legal Fees. If the Company involuntarily terminates Executive without Cause,
then, in the event Executive incurs legal fees and other expenses in seeking to
obtain or to enforce any rights or benefits provided by this Agreement and is
successful to a significant extent in obtaining or enforcing any such rights or
benefits through settlement, mediation, arbitration or otherwise, the Company
shall promptly pay Executive’s reasonable legal fees and expenses and related
costs incurred in enforcing this Agreement, including, without limitation,
attorneys’ fees and expenses, experts’ fees and expenses, and investigative
fees. Except to the extent provided in the preceding sentence, each party shall
pay its own legal fees and other expenses associated with any dispute under this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EXECUTIVE:

--------------------------------------------------------------------------------

 

 

ACUITY BRANDS, INC.

By:      

--------------------------------------------------------------------------------

 

-10-